Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claims 1-5, 7-9, 11-16 and 20-25 are pending.  

Applicant’s election without traverse of Group I that read on anti-CD3 antibody as the species of antibody, in the reply filed on August 22, 2022 is acknowledged. 

Claims 23-25 are withdrawn from further consideration by the examiner, 37 C.F.R. 1.142(b) as being drawn to non-elected inventions.  

Claims 1-5, 7-9, 11-16 and 20-22, drawn to a method for preventing or treating graft-versus-host disease (GVHD) that read on anti-CD3 antibody as the species of antibody, are being acted upon in this Office Action.  

Priority
Applicant’ claim priority to provisional application 62/568,204, filed Oct 4, 2017, is acknowledged. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on December 14, 2021 has been considered by the examiner and an initialed copy of the IDS is included with this Office Action.  
The listing of references in the specification at pages 43-48 is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Drawings
The drawings filed on April 3, 2020 are acceptable. 

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim rejections under - 35 U.S.C. 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 1-5, 7-9, 11-16 and 20-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
The MPEP § 2163 lists factors that can be used to determine if sufficient evidence of possession has been furnished in the disclosure of the Application.  These include: the level of skill and knowledge in the art, partial structure, physical and/or chemical properties, functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and the method of making the claimed invention. Disclosure of any combination of such identifying characteristics that distinguish the claimed invention from other materials and would lead one of skill in the art to the conclusion that the applicant was in possession of the claimed species is sufficient. See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406. 
For claims drawn to a genus, MPEP § 2163 states that the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus, See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406, M.P.E.P. § 2163, II, A, 3, (a), (ii).  
Claim 1 encompasses a method for preventing or treating graft-versus-host disease (GVHD) while preserving graft versus leukemia/lymphoma (GVL) effects in a subject receiving hematopoietic cell transplantation (HCT), comprising administering one or more doses of a therapeutically effective amount of any therapeutic agent to the subject to knock down Stat3 in T cells and/or B cells in vivo.
Claim 2 encompasses the method of claim 1, wherein the therapeutic agent is administered to the subject simultaneously with HCT, immediately before HCT, or immediately after HCT.
Claim 3 encompasses the method of claim 1, wherein the GVHD is chronic GVHD. 
Claim 4 encompasses the method of claim 1, wherein the therapeutic agent is any small molecule Stat3 inhibitor delivered by any antibody selected from an anti-CD4 antibody, an anti-CD8 antibody, any anti-CD3 antibody (elected species), and an anti-CD19 antibody to specifically knock down Stat3 in the lymphocytes of the target tissues.
Claim 5 encompasses the method of claim 4, wherein the antibody is a monoclonal antibody, or a humanized antibody. 
Claim 7 encompasses the method of claim 4, wherein the small molecule Stat3 inhibitor is any Stat3 siRNA. 
Claim 8 encompasses the method of claim 1, wherein the therapeutic agent specifically targets Stat3 in CD4* T cells. 
Claim 9 encompasses the method of claim 1, further comprising administering thymic progenitors to the subject to reestablish thymus activity in the subject, or one or more doses of Stat3-deficient T cells and/or B cells to the subject. 
Claim 11 encompasses the method of claim [[10]] 9, wherein the Stat3- deficient T cells are Stat3-deficient CD4* T cells.
Claim 12 encompasses the method of claim [[10]] 9, wherein the Stat3- deficient T cells and/or B cells are produced in vitro by contacting a population of donor T cells and/or B cells with an effective amount of a therapeutic agent to knock down Stat3 in the donor T cells and/or B cells. 
Claim 13 encompasses the method of claim 12, wherein the therapeutic agent is a small molecule Stat3 inhibitor delivered by an antibody selected from an anti-CD4 antibody, an anti-CD8 antibody, any anti-CD3 antibody, and an anti-CD19 antibody to specifically knock down Stat3 in the lymphocytes of the target tissues. 
Claim 14 encompasses the method of claim 13, wherein the small molecule Stat3 inhibitor is any Stat3 siRNA.
Claim 15 encompasses a method for preventing or treating graft-versus-host disease (GVHD) while preserving graft versus leukemia/lymphoma (GVL) effects in a subject receiving hematopoietic cell transplantation (HCT), comprising administering one or more doses of any Stat3-deficient T cells and/or B cells to the subject. 
Claim 16 encompasses the method of claim 15, wherein Stat3-deficient T cells are Stat3- deficient CD4* T cells. 
Claim 20 encompasses the method of claim 15, further comprising administering one or more doses of a therapeutically effective amount of any therapeutic agent to the subject to knock down Stat3 in T cells and/or B cells in vivo.
Claim 21 encompasses the method of claim 16, wherein the therapeutic agent is any small molecule Stat3 inhibitor delivered by an antibody selected from an anti-CD4 antibody, an anti-CD8 antibody, any anti-CD3 antibody, and an anti-CD19 antibody to specifically knock down Stat3 in the lymphocytes of the target tissue.
Claim 22 encompasses the method of claim 15, further comprising administering thymic progenitors to the subject to reestablish thymus activity in the subject.
Regarding subject, the specification discloses:
[0059] The term "recipient," "host," "subject," or "patient" as used herein refers to a subject receiving hematopoietic cell transplantation. These terms may refer to, for example, a subject receiving an administration of donor bone marrow, donor T cells, donor spleen cells, or other donor cells or tissue. In some embodiments, the transplanted cells are derived from an allogeneic donor. The recipient, host, subject, or patient can be an animal, a mammal, or a human. 

Regarding therapeutic agent, the specification discloses
[0057] For all the methods disclosed herein, any therapeutic agent that effectively knock down Stat3 in T cells and/or B cells in vivo or in vitro can be used. For example, antibodies such as an anti-CD4 antibody, an anti-CD8 antibody, an anti-CD3 antibody, and an anti-CD19 antibody can be used to deliver Stat3 siRNAs or other small molecule Stat3 inhibitors to specifically knock down Stat3 in lymphocytes of the target tissue. Functional fragments of these antibodies can be used as long as the antibody fragments can effectively deliver Stat3 siRNAs or other small molecule Stat3 inhibitors to specifically knock down Stat3 in T cells and/or B cells in vivo or in vitro. The antibody can be a monoclonal antibody or a humanized antibody. Other delivery vehicles or means for Stat3 siRNA such as lentivirus, adenovirus, electroporation, and zinc finger nucleases can be used. In some embodiments, the therapeutic agent specifically targets Stat3 in CD4.sup.+ T cells and knocks down Stat3 in CD4.sup.+ donor or recipient T cells. 
[0058] Various Stat3 siRNAs can be designed to knockdown Stat3 thereby to modulate GVHD. Some examples of the siRNA used to knock down Stat3 are shRNA targeting STAT3: 
TABLE-US-00001 shSTAT3-1 (target sequence #1): (SEQ ID NO: 19) GTGTCAGATCACATGGGCTA (antisense UAGCCCAUGUGAUCUGACAC, SEQ ID NO: 20); shSTAT3-2 (target sequence #2): (SEQ ID NO: 21) GCAGCTGAACAACATGTCAT (antisense AUGACAUGUUGUUCAGCUGC, SEQ ID NO: 22); and shRNA-ctrl (shRNA control sequence): (antisense, SEQ ID NO: 23) AGCGUUCUACACUCGACGUACU. 

Regarding preventing, the specification discloses 
[0062] The terms "prevent," "preventing," and "prevention" as used herein with regard to a GVHD condition or an autoimmune disease refer to preventing the onset of the condition, disease, and/or symptoms associated with the condition or disease from occurring, decreasing the likelihood of occurrence or recurrence of the condition or disease, or slowing the progression or development of the condition or disease. For example, prevention of an autoimmune disease means preventing the onset or further development of an autoimmune disease when the subject shows signs of autoimmunity by the presence of autoantibodies in the serum but have not yet developed other symptoms of the autoimmune diseases.

The specification discloses Stat3 knockdown in mice.  The specification exemplifies just shSTAT3-1 (target sequence #1): (SEQ ID NO: 19) GTGTCAGATCACATGGGCTA (antisense UAGCCCAUGUGAUCUGACAC, SEQ ID NO: 20); shSTAT3-2 (target sequence #2): (SEQ ID NO: 21) GCAGCTGAACAACATGTCAT (antisense AUGACAUGUUGUUCAGCUGC, SEQ ID NO: 22); and shRNA-ctrl (shRNA control sequence): (antisense, SEQ ID NO: 23) AGCGUUCUACACUCGACGUACU. 
 [0127] Human U6 promoter driven shRNA were cloned into LV-EF1a-EGFP to create lentiviral vectors: LV-U6-shRNA (STAT3 or Control)-EF1a-EGFP and tested for STAT3 knockdown. Lentiviral vectors were transfected into HEK293 cells to measure human STAT3 (hSTAT3) knockdown, and mouse embryonic fibroblast (MEF) cells to measure mouse STAT3 (mSTAT3) knockdown, as shown in FIG. 35. 48 hours after transfection, total RNA was isolated and used for qPCR measurement. 
[0128] Subsequently lentiviruses were produced using the lentiviral vectors described above. These lentiviruses were used to transduce stimulated T cells, and EGFP positive T cells were sorted for mouse experiments, as shown in FIG. 36. Lethally irradiated BALB/c recipients were transplanted with sorted EGFP.sup.+ cells (1-2.times.10.sup.6) and TCD-BM (5.times.10.sup.6) from C57BL/6 donor. FIG. 36 shows the body weight change over a period of up to 20 days after HCT. The TCB-BM and Stat3 knockdown mice demonstrated good recovery of body weight loss in about a week after HCT compared to the control. 
 
Other than the particular sequences of the shRNAs above, the specification does not describe the structure of all therapeutic agents, such as any small molecule Stat3 inhibitor deliver by any anti-CD3 monoclonal or humanized antibody, or all Stat3 siRNA that knock down Stat3 in T cells and/or B cells of all mammalian subjects.  When there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus.  In this case, the specification does not disclose any relevant, identifying characteristics, such as structure, i.e., amino acid or nucleic acid sequences or structure of therapeutic agent that knock down any mammalian Stat3 in vivo.  The specification does not describe the structure common to members of the genus, sufficient to show possession of the genus of therapeutic agent or small molecule Stat3 inhibitor or Stat3 siRNA to prevent graft-versus-host disease while preserving graft versus leukemia/lymphoma in all mammalian subject.  Thus one of skill in the art cannot "visualize or recognize" most members of the genus.
Even assuming the therapeutic agent is an anti-CD3 antibody as defined in the specification, the specification does not describe the structure, e.g., amino acid sequence of the heavy and light chain variable regions or the six CDRs that bind to CD3 from any mammalian species.  
The art teaches monoclonal antibody that binds to a protein from one species may not bind to protein from another species. 
For example, Yu et al (Investigative Ophthalmology & Visual Science 49(2): 522-527, February 2008; PTO 892) teach bevacizumab, which is a humanized anti-human VEGF-A mAb A.4.6.1 binds specifically to human VEGF-A, the same antibody does not bind to mouse VEGF-A (see page 522, right col., page 523, Figure 1, in particular). 
Further, it is known in the art that antibodies have a large repertoire of distinct structures and that a huge variety of antibodies can be made to bind to a single epitope. 
For example, Lloyd et al. taught that hundreds of functional antibody fragments can be isolated from an antibody library that bind to the same antigen wherein these antibodies have distinct heavy and light chain sequences (Lloyd et al. Protein Engineering, Design & Selection 22:159-168, 2009, PTO 892; see, e.g., Discussion). 
Similarly, Edwards et al., (J Mol Biol. 334(1): 103-118, Nov 14, 2003; PTO 892) found that over 1000 antibodies, all different in amino acid sequence, were generated to a single protein; 568 different amino acid sequences identified for the V(H) CDR3 domains of these antibodies (Abstract).  Given that hundreds of unique antibody structures may bind a single antigen, the structure of an antibody cannot be predicted from the structure of the antigen (as held in Amgen), and a single species, or small group of species, cannot define a structure-function relationship so as to be representative of all the antibodies that bind to that antigen (as held in Abbvie).  
At the time the invention was made, the state of the art is such that even minor changes in the amino acid sequences of the heavy and light variable regions, particularly in the CDRs, may affect IgG binding to the neonatal Fc receptor (FcRn) and pharmacokinetics.  
For example, Piche-Nicholas et al (MABS 10(1): 81-94, 2018; PTO 892) teaches altering complementary-determining region (CDRs) by 1-5 mutations significantly alter binding affinity to FcRn in vitro, see entire document, abstract, p. 95, right col, in particular.   Engineering CDRs by modify local charge and thus maintain affinity to FcRn at 400 nM or weaker in vitro while retaining antigen binding may have far-reaching implications in the half-life optimization efforts of IgG therapeutics with respect to in vivo pharmacokinetics, see p. 90, in particular. 
A “patentee of a biotechnological invention cannot necessarily claim a genus after only describing a limited number of species because there may be unpredictability in the results obtained from species other than those specifically enumerated.”), see Noelle v. Lederman, 69 USPQ2d 1508 1514 (CAFC 2004), (citing Enzo Biochem II, 323 F. 3d at 965; Regents, 119 F.3d at 1568), MPEP 2163.IIAii 
Section 112 states that “[t]he specification shall contain a written description of the invention . . . in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains . . . to make and use the same . . . .” This requirement ensures “that the inventor actually invented the invention claimed.” Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1351 (Fed. Cir. 2010) (en banc). To show invention, a patentee must convey in its disclosure that it “had possession of the claimed subject matter as of the filing date.” Id. at 1350. Demonstrating possession “requires a precise definition” of the invention. Id. To provide this “precise definition” for a claim to a genus, a patentee must disclose “a representative number of species falling within the scope of the genus or structural features common to the members of the genus so that one of skill in the art can ‘visualize or recognize’ the members of the genus.” Id. 
When there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus.  A description of what a material does, rather than of what it is, usually does not suffice.  Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.  
In Abbvie v. Centocor (Fed. Cir. 2014), the Court held that a disclosure of many different antibodies (in that case neutralizing antibodies to IL-12 with a particular binding affinity) was not enough to support the genus of all IL-12 neutralizing antibodies because the disclosed antibodies were very closely related to each other in structure and were not representative of the full diversity of the genus. The Court further noted that functionally defined genus claims can be inherently vulnerable to invalidity challenge for lack of written description support especially in technology fields that are highly unpredictable where it is difficult to establish a correlation between structure and function for the whole genus or to predict what would be covered by the functionally claimed genus. 
In Amgen v. Sanofi, 872 F.3d 1367 (Fed. Cir. 2017), the court explained in Amgen that when an antibody is claimed, 35 U.S.C § 112(a) requires adequate written description of the antibody itself.   Citing its decision in Ariad Pharmaceuticals, Inc. v. Eli Lilly & Co., the court also stressed that the "newly characterized" test could not stand because it contradicted the quid pro quo of the patent system whereby one must describe an invention in order to obtain a patent.  Amgen, 872 F.3d at 1378-79, quoting Ariad Pharmaceuticals, Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1345 (Fed. Cir. 2010). 
Regarding any small molecule Stat3 inhibitor delivery by any antibody that binds to CD3, there are no objective evidence of anti-CD3 antibody deliver any small molecule Stat3 inhibitor such as siRNA in the specification as filed to demonstrated possession at the time of filing. 
Given the genus of therapeutic agents, there are insufficient in vivo working examples that the undisclosed therapeutic agent could treat any graft-versus-host disease (GVHD), much less preventing such GVHD.   Thus, one of skill in the art would conclude that the specification fails to provide adequate written description to demonstrate that Applicant was in possession of the claimed genus. See Eli Lilly, 119 F. 3d 1559, 43, USPQ2d 1398.
Vas-Cath Inc. v. Mahurkar, 19 USPQ2d 1111, makes clear that “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention.  The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed.” (see page 1117).  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.” (see Vas-Cath at page 1116).
Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method for isolating it.  See Fiers v. Revel, 25 USPQ2d 1601, 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016.
One cannot describe what one has not conceived.  See Fiddles v. Baird, 30 USPQ2d 1481, 1483.  In Fiddles v. Baird, claims directed to mammalian FGF’s were found unpatentable due to lack of written description for the broad class.  The specification provided only the bovine sequence.  
In light of the number of representative number of species provided and in light of the lack of structural features common to the members of the genus, one skilled in the art would not recognize that applicant was in possession of the genus of therapeutic agent, such as any Stat3 inhibitor delivered by any anti-CD3 antibody, any monoclonal, any humanized antibody anti-CD3 antibody, any small molecule Stat3 inhibitor or Stat3 siRNA for preventing or treating any graft-versus-host disease in any mammalian subject.  
Therefore, only a method for treating graft-versus-host disease (GVHD) while preserving graft versus leukemia/lymphoma effects in a subject receiving hematopoietic cell transplantation (HCT), comprising administering one or more doses of a therapeutically effective amount of an signal transducer and activator of transcription 3 (Stat3) inhibitor to a subject to knock down Stat3 in T cells in vivo, wherein the Stat3 inhibitor is an antisense oligonucleotide sequence of SEQ ID NO: 20 or SEQ ID NO: 22, but not the full breadth of the claims meets the written description provision of 35 U.S.C. § 112, first paragraph.  
Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. § 112 is severable from its enablement provision (see page 1115).

Claims 1-5, 7-9, 11-16 and 20-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling a method for treating graft-versus-host disease (GVHD) while preserving graft versus leukemia/lymphoma effects in a subject receiving hematopoietic cell transplantation (HCT), comprising administering one or more doses of a therapeutically effective amount of an signal transducer and activator of transcription 3 (Stat3) inhibitor to a subject to knock down Stat3 in T cells in vivo, wherein the Stat3 inhibitor is an antisense oligonucleotide sequence of SEQ ID NO: 20 or SEQ ID NO: 22, does not reasonably provide enablement for the method of preventing any graft-versus-host disease (GVHD) as set forth in claims 1-5, 7-9, 11-16 and 20-22. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make/use the invention commensurate in scope with these claims.
Enablement is considered in view of the Wands factors (MPEP 2164.01(a)). These factors include, but are not limited to: (A) The breadth of the claims; (B) The nature of the invention; (C) The state of the prior art; (D) The level of one of ordinary skill; (E) The level of predictability in the art; (F) The amount of direction provided by the inventor; (G) The existence of working examples; and (H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure.  . In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988).
Claim 1 encompasses a method for preventing or treating graft-versus-host disease (GVHD) while preserving graft versus leukemia/lymphoma (GVL) effects in a subject receiving hematopoietic cell transplantation (HCT), comprising administering one or more doses of a therapeutically effective amount of any therapeutic agent to the subject to knock down Stat3 in T cells and/or B cells in vivo.
Claim 2 encompasses the method of claim 1, wherein the therapeutic agent is administered to the subject simultaneously with HCT, immediately before HCT, or immediately after HCT.
Claim 3 encompasses the method of claim 1, wherein the GVHD is chronic GVHD. 
Claim 4 encompasses the method of claim 1, wherein the therapeutic agent is any small molecule Stat3 inhibitor delivered by any antibody selected from an anti-CD4 antibody, an anti-CD8 antibody, any anti-CD3 antibody (elected species), and an anti-CD19 antibody to specifically knock down Stat3 in the lymphocytes of the target tissues.
Claim 5 encompasses the method of claim 4, wherein the antibody is a monoclonal antibody, or a humanized antibody. 
Claim 7 encompasses the method of claim 4, wherein the small molecule Stat3 inhibitor is any Stat3 siRNA. 
Claim 8 encompasses the method of claim 1, wherein the therapeutic agent specifically targets Stat3 in CD4* T cells. 
Claim 9 encompasses the method of claim 1, further comprising administering thymic progenitors to the subject to reestablish thymus activity in the subject, or one or more doses of Stat3-deficient T cells and/or B cells to the subject. 
Claim 11 encompasses the method of claim [[10]] 9, wherein the Stat3- deficient T cells are Stat3-deficient CD4* T cells.
Claim 12 encompasses the method of claim [[10]] 9, wherein the Stat3- deficient T cells and/or B cells are produced in vitro by contacting a population of donor T cells and/or B cells with an effective amount of a therapeutic agent to knock down Stat3 in the donor T cells and/or B cells. 
Claim 13 encompasses the method of claim 12, wherein the therapeutic agent is a small molecule Stat3 inhibitor delivered by an antibody selected from an anti-CD4 antibody, an anti-CD8 antibody, any anti-CD3 antibody, and an anti-CD19 antibody to specifically knock down Stat3 in the lymphocytes of the target tissues. 
Claim 14 encompasses the method of claim 13, wherein the small molecule Stat3 inhibitor is any Stat3 siRNA.
Claim 15 encompasses a method for preventing or treating graft-versus-host disease (GVHD) while preserving graft versus leukemia/lymphoma (GVL) effects in a subject receiving hematopoietic cell transplantation (HCT), comprising administering one or more doses of any Stat3-deficient T cells and/or B cells to the subject. 
Claim 16 encompasses the method of claim 15, wherein Stat3-deficient T cells are Stat3- deficient CD4* T cells. 
Claim 20 encompasses the method of claim 15, further comprising administering one or more doses of a therapeutically effective amount of any therapeutic agent to the subject to knock down Stat3 in T cells and/or B cells in vivo.
Claim 21 encompasses the method of claim 16, wherein the therapeutic agent is any small molecule Stat3 inhibitor delivered by an antibody selected from an anti-CD4 antibody, an anti-CD8 antibody, any anti-CD3 antibody, and an anti-CD19 antibody to specifically knock down Stat3 in the lymphocytes of the target tissue.
Claim 22 encompasses the method of claim 15, further comprising administering thymic progenitors to the subject to reestablish thymus activity in the subject.
Regarding subject, the specification discloses:
[0059] The term "recipient," "host," "subject," or "patient" as used herein refers to a subject receiving hematopoietic cell transplantation. These terms may refer to, for example, a subject receiving an administration of donor bone marrow, donor T cells, donor spleen cells, or other donor cells or tissue. In some embodiments, the transplanted cells are derived from an allogeneic donor. The recipient, host, subject, or patient can be an animal, a mammal, or a human. 

Regarding therapeutic agent, the specification discloses
[0057] For all the methods disclosed herein, any therapeutic agent that effectively knock down Stat3 in T cells and/or B cells in vivo or in vitro can be used. For example, antibodies such as an anti-CD4 antibody, an anti-CD8 antibody, an anti-CD3 antibody, and an anti-CD19 antibody can be used to deliver Stat3 siRNAs or other small molecule Stat3 inhibitors to specifically knock down Stat3 in lymphocytes of the target tissue. Functional fragments of these antibodies can be used as long as the antibody fragments can effectively deliver Stat3 siRNAs or other small molecule Stat3 inhibitors to specifically knock down Stat3 in T cells and/or B cells in vivo or in vitro. The antibody can be a monoclonal antibody or a humanized antibody. Other delivery vehicles or means for Stat3 siRNA such as lentivirus, adenovirus, electroporation, and zinc finger nucleases can be used. In some embodiments, the therapeutic agent specifically targets Stat3 in CD4.sup.+ T cells and knocks down Stat3 in CD4.sup.+ donor or recipient T cells. 
[0058] Various Stat3 siRNAs can be designed to knockdown Stat3 thereby to modulate GVHD. Some examples of the siRNA used to knock down Stat3 are shRNA targeting STAT3: 
TABLE-US-00001 shSTAT3-1 (target sequence #1): (SEQ ID NO: 19) GTGTCAGATCACATGGGCTA (antisense UAGCCCAUGUGAUCUGACAC, SEQ ID NO: 20); shSTAT3-2 (target sequence #2): (SEQ ID NO: 21) GCAGCTGAACAACATGTCAT (antisense AUGACAUGUUGUUCAGCUGC, SEQ ID NO: 22); and shRNA-ctrl (shRNA control sequence): (antisense, SEQ ID NO: 23) AGCGUUCUACACUCGACGUACU. 

Regarding preventing, the specification discloses 
[0062] The terms "prevent," "preventing," and "prevention" as used herein with regard to a GVHD condition or an autoimmune disease refer to preventing the onset of the condition, disease, and/or symptoms associated with the condition or disease from occurring, decreasing the likelihood of occurrence or recurrence of the condition or disease, or slowing the progression or development of the condition or disease. For example, prevention of an autoimmune disease means preventing the onset or further development of an autoimmune disease when the subject shows signs of autoimmunity by the presence of autoantibodies in the serum but have not yet developed other symptoms of the autoimmune diseases.

The specification discloses Stat3 knockdown in mice.  The specification exemplifies just shSTAT3-1 (target sequence #1): (SEQ ID NO: 19) GTGTCAGATCACATGGGCTA (antisense UAGCCCAUGUGAUCUGACAC, SEQ ID NO: 20); shSTAT3-2 (target sequence #2): (SEQ ID NO: 21) GCAGCTGAACAACATGTCAT (antisense AUGACAUGUUGUUCAGCUGC, SEQ ID NO: 22); and shRNA-ctrl (shRNA control sequence): (antisense, SEQ ID NO: 23) AGCGUUCUACACUCGACGUACU. 
 [0127] Human U6 promoter driven shRNA were cloned into LV-EF1a-EGFP to create lentiviral vectors: LV-U6-shRNA (STAT3 or Control)-EF1a-EGFP and tested for STAT3 knockdown. Lentiviral vectors were transfected into HEK293 cells to measure human STAT3 (hSTAT3) knockdown, and mouse embryonic fibroblast (MEF) cells to measure mouse STAT3 (mSTAT3) knockdown, as shown in FIG. 35. 48 hours after transfection, total RNA was isolated and used for qPCR measurement. 
[0128] Subsequently lentiviruses were produced using the lentiviral vectors described above. These lentiviruses were used to transduce stimulated T cells, and EGFP positive T cells were sorted for mouse experiments, as shown in FIG. 36. Lethally irradiated BALB/c recipients were transplanted with sorted EGFP.sup.+ cells (1-2.times.10.sup.6) and TCD-BM (5.times.10.sup.6) from C57BL/6 donor. FIG. 36 shows the body weight change over a period of up to 20 days after HCT. The TCB-BM and Stat3 knockdown mice demonstrated good recovery of body weight loss in about a week after HCT compared to the control. 
However, the specification does not teach the structure of all therapeutic agents, such as any small molecule Stat3 inhibitor deliver by any anti-CD3 monoclonal or humanized antibody, or all Stat3 siRNA that knock down Stat3 in T cells and/or B cells of all mammalian subjects.  The specification does not teach the structure, i.e., amino acid or nucleic acid sequences or structure of therapeutic agent that knock down any mammalian Stat3 in vivo.  The specification does not teach the structure common to members of the genus effective to prevent graft-versus-host disease while preserving graft versus leukemia/lymphoma in all mammalian subject.  
Even assuming the therapeutic agent is an anti-CD3 antibody as defined in the specification, the specification does not describe the structure, e.g., amino acid sequence of the heavy and light chain variable regions or the six CDRs that bind to CD3 from any mammalian species.  
The art teaches monoclonal antibody that binds to a protein from one species may not bind to protein from another species. 
For example, Yu et al (Investigative Ophthalmology & Visual Science 49(2): 522-527, February 2008; PTO 892) teach bevacizumab, which is a humanized anti-human VEGF-A mAb A.4.6.1 binds specifically to human VEGF-A, the same antibody does not bind to mouse VEGF-A (see page 522, right col., page 523, Figure 1, in particular). 
Further, it is known in the art that antibodies have a large repertoire of distinct structures and that a huge variety of antibodies can be made to bind to a single epitope. 
For example, Lloyd et al. taught that hundreds of functional antibody fragments can be isolated from an antibody library that bind to the same antigen wherein these antibodies have distinct heavy and light chain sequences (Lloyd et al. Protein Engineering, Design & Selection 22:159-168, 2009, PTO 892; see, e.g., Discussion). 
Similarly, Edwards et al (J Mol Biol. 334(1): 103-118, Nov 14, 2003; PTO 892) found that over 1000 antibodies, all different in amino acid sequence, were generated to a single protein; 568 different amino acid sequences identified for the V(H) CDR3 domains of these antibodies (Abstract).  Given that hundreds of unique antibody structures may bind a single antigen, the structure of an antibody cannot be predicted from the structure of the antigen, and a single species, or small group of species, cannot define a structure-function relationship so as to be representative of all the antibodies that bind to that antigen.  
At the time the invention was made, the state of the art is such that even minor changes in the amino acid sequences of the heavy and light variable regions, particularly in the CDRs, may affect IgG binding to the neonatal Fc receptor (FcRn) and pharmacokinetics.  
For example, Piche-Nicholas et al (MABS 10(1): 81-94, 2018; PTO 892) teaches altering complementary-determining region (CDRs) by 1-5 mutations significantly alter binding affinity to FcRn in vitro, see entire document, abstract, p. 95, right col, in particular.   Engineering CDRs by modify local charge and thus maintain affinity to FcRn at 400 nM or weaker in vitro while retaining antigen binding may have far-reaching implications in the half-life optimization efforts of IgG therapeutics with respect to in vivo pharmacokinetics, see p. 90, in particular. 
Regarding any small molecule Stat3 inhibitor delivery by any antibody that binds to CD3, there are no working example of anti-CD3 antibody such as monoclonal or humanized anti-CD3 antibody to deliver any small molecule Stat3 inhibitor such as siRNA in the specification as filed.  
Given the genus of therapeutic agents, there are insufficient in vivo working examples that the undisclosed therapeutic agent could treat any graft-versus-host disease (GVHD), much less preventing such GVHD.   
As such, it would require undue experimentation of one skilled in the art to practice the claimed invention, commensurate in scope with the claims.  See page 1338, footnote 7 of Ex parte Aggarwal, 23 USPQ2d 1334 (PTO Bd. Pat App. & Inter. 1992).  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 15 and 16 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Radojcic et al (J Immunology 184: 764-774, 2010; PTO 892). 
Radojcic teaches STAT3 ablation on chronic graft-versus-host disease (GVHD), see entire document, p. 764, right col.  Radojcic teaches a method of treating graft-versus-host disease (GVHD) in a subject, e.g., mice receiving hematopoietic cell transplant (HCT), e.g., 107 T cell depleted (TCD) B10 D2-Thy1.2 bone marrow (BM) cells, by administering STAT3 knockout (STA3KO) 1.8 x 106 CD90.1+ CD4+ T cells, see p. 765, right column, Hematopoietic cell transplantation procedures, in particular.  Loss of STAT3 in graft-derived donor CD4+ T cells prevents chronic GVHD in a B10.D2 to BALB/c model, see p. 766, right col., Results, in particular.  Administering the same Stat3-deficient cells to the same subject inherently preserves graft versus leukemia/lymphoma (GVL).  
Since the Patent Office does not have the facilities for examining and comparing the STAT3-deficient T cells of the instant invention to those of the prior art, the burden is on applicant to show that the prior art STAT3-deficient T cells is different from the STAT3-deficient T cells encompassed by the claimed method. See In re Best, 562 F2d 1252. 195 USPQ 430(CCPA 1977).
Thus, the reference teachings anticipate the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 1-2 and 4-8 are rejected under 35 U.S.C. 103 as being unpatentable over Betts et al (WO2015/120436, published August 13, 2015; PTO 892) in view of US Patent No. 7,098,192 (issued August 29, 2006; PTO 892), US 20130052731 (Ma hereafter, published Feb 28, 2013; PTO 892) and 20180142261 (Peer hereafter, filed May 25, 2016; PTO 892) as evidenced by Pallandre et al (J Immunology 179:7593-7604, 2007; PTO 892).
Regarding claim 1, Betts teaches and claims a method for treating/preventing GVHD in a subject receiving hematopoietic stem cell transplantation (HSCT), the method comprises administering to the subject an inhibitor of STAT3, which is highly expressed in alloreactive T-cells or within CD4+ T cells form the patient, see entire document, Summary of invention, p. 9, line 3-4, p. 40, Examples 2-3, claims 1-18, in particular.  The STAT3 inhibition impaired DC-allosensitized T-cell proliferation, see p. 36.  STAT3 blockade significantly expands allostimulated iTreg cells, see p. 37.   Examples of STAT3 inhibitors include small molecule, oligonucleotide that selectively inhibiting STAT3 phosphorylation, dimerization and/or DNA-binding, S3I-201, see p. 37, reference claims 1-4, in particular.  STAT3 inhibition preserved CTL function, anti-malignancy immune properties of the allograft, see p. 38, STAT3 inhibition preserved CTL capacity, p. 40, in particular.  
Evidentiary reference Pallandre teaches STAT3 ablation in CD4+ T lymphocytes hampered EL4 tumor growth (EL4 is a host-type T cell leukemia/lymphoma in C57BL/6 mice).  Although all mice injected with control CD4+ lymphocytes developed measurable tumors, 80% of the mice treated with SAT3-deficient T lymphocytes were tumor free at the end of the experiment (aka preserving graft versus leukemia/lymphoma effects in a subject), see p. 7601, left col, Figure 8, in particular. 
Regarding claim 2, Betts teaches the STAT3 inhibitor can be administered before, during, after, simultaneously, or on the same day as HSCT, see p. 25, line 21-27, in particular.  
Betts does not teach the therapeutic agent knock down Stat3 in T cells as per claim 1 and the STAT3 inhibitor is STAT3 siRNA as per claim 6 and 14. 
However, the ‘192 patent teaches STAT3 inhibitor such as antisense oligonucleotide or siRNA which are targeted to nucleic acids encoding human STAT3 to knockdown or inhibit human STAT3 expression for treating STAT-3 associated diseases such as leukemias, and lymphoma, inflammatory disease, see abstract, Summary of the Invention, Examples 9-12, 15-18, claims 1-21, in particular.  The reference siRNA comprises the nucleotide sequence of SEQ ID NO: 243, which is identical to the claimed SEQ ID NO: 19, see sequence alignment below:
US-10-773-678A-243

  Query Match             100.0%;  Score 20;  DB 14;  Length 20;
  Best Local Similarity   100.0%;  
  Matches   20;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 GTGTCAGATCACATGGGCTA 20
              ||||||||||||||||||||
Db         20 GTGTCAGATCACATGGGCTA 1
 
The reference siRNA comprises the nucleotide sequence of SEQ ID NO: 252, which is identical to the claimed SEQ ID NO: 21, see sequence alignment below:
US-10-773-678A-252

  Query Match             100.0%;  Score 20;  DB 14;  Length 20;
  Best Local Similarity   100.0%;  
  Matches   20;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 GCAGCTGAACAACATGTCAT 20
              ||||||||||||||||||||
Db         20 GCAGCTGAACAACATGTCAT 1
The references above do not teach the small STAt3 inhibitor is delivered by an antibody such as anti-CD3 to specifically knock down STAT3 in the lymphocytes of the target tissues as per claims 4 and 13, wherein the antibody is a monoclonal antibody or humanized antibody as per claim 5.  
However, Ma teaches a method for suppressing or silencing STAT3 protein expression in cancer cell; the method comprises administering to a Lewis Y antigen positive cell, an effective amount of an antibody-siRNA conjugate comprising a Lewis Y antibody conjugated to an siRNA against STAT3, see entire document, para. [0008], Examples 2 and 4, claims 1-20, in particular.  The antibody may be monoclonal, or humanized antibody, see para. [0060], [0063]. 
Ma does not teach the antibody is anti-CD3 antibody.  
However, Peer teaches the use of antibody such as anti-CD3 antibody, anti-CD8 or anti-CD4 antibody for targeting siRNA, miRNA, shRNA or antisense RNA to T cells or lipid-based particles to T lymphocytes, see para. [0025], [0026], [0049].  The advantages of particles are that they are uniformly sized, while exhibiting a small nanoscale mean diameter, capable of internalized into the targeted leukocytes, such as, for example, CD4+ T lymphocyte, see para. [0013], [0014], [0015] to [0017].  
In view of the combined teachings of the references, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to treat graft-versus-host disease (GVHD) by conjugating the STAT3 inhibitor of Betts or the STAT3 specific siRNA inhibitor of the ‘192 patent or the siRNA against STAT3 of Ma to the anti-CD3 antibody as taught by Peer, just like that of Ma, to arrive at the claimed invention with a reasonable expectation success, i.e., targeted STAT3 inhibitor, e.g., STAT3 siRNA for delivery to CD3 expressing CD4+ T lymphocytes in order to reduce systemic toxicity.   
One of ordinary skill in the art would have been motivated to do so because Betts teaches STAT3 blockade significantly expands allostimulated iTreg cells and thereby treating graft-versus-host disease in subject receiving hematopoietic cell transplantation (see p. 9, line 3-4, p. 40) while Ma teaches suppressing or silencing STAT3 protein expression while preserving graft versus leukemia/or lymphoma, see p. 37.   
	One of ordinary skill in the art would have been motivated to substitute a known antibody in the conjugate that comprises an siRNA against STAT3 conjugated Lewis Y antigen of Ma for the antibody that binds to T cells as taught by Peer et al because Peer teaches various antibodies such as anti-CD3, anti-CD4 or anti-CD8 antibody can be used to target siRNA of interest to T cells in vivo, see para. [0049], [0025] and that specific target gene can be knock-down in hematological tissues and targeting siRNA can reduce the total amount of drug required for therapeutic benefit and reduce toxicity to bystander cells, see para. [0013] to [0016]. 
The substitution of a known element for another is likely to be obvious when it does no more than yield predictable results."' KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).
‘'The test of obviousness is not express suggestion of the cl aimed invention in any or all of the references but rather what the references taken collectively would suggest to those of ordinary skill in the art presumed to be familiar with them."' See In re Rosselet 146 USPQ 183, 186 (CCPA 1965).
“There is no requirement (under 35 USC 103(a)) that the prior art contain an express suggestion to combine known elements to achieve the claimed invention. Rather, the suggestion to combine may come from the prior art, as filtered through the knowledge of one skilled in the art.,” Motorola, Inc, v. Interdigital Tech. Corn., 43 USPQ2d 1481, 1489 (Fed. Cir. 1997).
Accordingly, the claimed invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention especially in the absence of evidence to the contrary. 

Claims 9 and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Betts et al (WO2015/120436, published August 13, 2015; PTO 892) in view of US Patent No. 7,098,192 (issued August 29, 2006; PTO 892), US20130052731 (Ma hereafter, published Feb 28, 2013; PTO 892) and US20180142261 (Peer hereafter, filed May 25, 2016; PTO 892) as evidenced by Pallandre et al (J Immunology 179:7593-7604, 2007; PTO 892) as applied to claims 1-2 and 4-8 mentioned above and further in view of Radojcic et al (J Immunology 184: 764-774, 2010; PTO 892).
The combine teachings of Betts, the ‘192 patent, Ma, Peer and Pallandre have been discussed supra. 
The references above do not teach the method further comprises administering thymic progenitors to the subject to reestablished thymus activity in the subject or one or more doses of Stat-3 deficient T cells to the subject as per claim 9, wherein the Stat3-deficient T cells are Stat3-deficient CD4+ T cells as per claim 11. 
However, Radojcic teaches STAT3 ablation in graft-derived donor CD4+ T cells prevents chronic GVHD development in well-characterized B10D2 to BALB/c MHC-matched, minor histocompatibility Ag-mismatched model, see entire document, p. 767, in particular.  Radojcic teaches STAT3 abrogation in donor CD4+ T cells limits their expansion and accumulation in GVHD target tissues such  as spleen and liver (see p. 767, left col.), reduces in vivo proliferation and homeostasis of donor-derived CD4+ T cells (see p. 767, left col).  Recipients of STAT3KO versus WT CD4+ CD25- T cells had a significantly higher frequency of CD90.1+ Foxp3+ cells (9.5% + 2.3% for STAT3KO versus 2.7% + 0.5% for WT; Fig. 5C), p. 769, left col.  Abrogation of STAT3 signaling in graft-derived T cells influences thymus-dependent reconstitution of donor HSC-derived Tregs.  Ablation of STAT3 signaling in graft-derived CD4+ T cells results in robust thymic dependent Treg production, see p. 770, Figure 6, in particular.  STAT3 abrogation limits the generation of allo-reactive effector cells and damage to the host thymus, thus allowing early reconstitution of HSC-derived Tregs via the central pathway, see p. 772, right col. 
Claim 12 is included as the ‘192 patent teaches the STAT3 antisense oligonucleotide can be administered to cells either in vitro (ex vivo) or in vivo, see col. 7, line 42-47.
Claim 13 is included as Peer teaches the use of antibody such as anti-CD3 antibody, anti-CD8 or anti-CD4 antibody for targeting siRNA, miRNA, shRNA or antisense RNA to T cells or lipid-based particles to T lymphocytes, see para. [0025], [0026], [0049].  
Claim 14 is included as the ‘192 patent teaches STAT3 inhibitor such as antisense oligonucleotide or siRNA which are targeted to nucleic acids encoding human STAT3 to knockdown or inhibit human STAT3 expression for treating STAT-3 associated diseases such as leukemias, and lymphoma, inflammatory disease, see abstract, Summary of the Invention, Examples 9-12, 15-18, claims 1-21, in particular.  The reference siRNA comprises the nucleotide sequence of SEQ ID NO: 243, which is identical to the claimed SEQ ID NO: 19, see sequence alignment below:
US-10-773-678A-243

  Query Match             100.0%;  Score 20;  DB 14;  Length 20;
  Best Local Similarity   100.0%;  
  Matches   20;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 GTGTCAGATCACATGGGCTA 20
              ||||||||||||||||||||
Db         20 GTGTCAGATCACATGGGCTA 1
 
The reference siRNA comprises the nucleotide sequence of SEQ ID NO: 252, which is identical to the claimed SEQ ID NO: 21, see sequence alignment below:
US-10-773-678A-252

  Query Match             100.0%;  Score 20;  DB 14;  Length 20;
  Best Local Similarity   100.0%;  
  Matches   20;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 GCAGCTGAACAACATGTCAT 20
              ||||||||||||||||||||
Db         20 GCAGCTGAACAACATGTCAT 1

In view of the combined teachings of the references, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to treat graft-versus-host disease (GVHD) by further administering one or more doses of donor-derived STAT3-deficient CD4+ T cells for treating chronic GVHD as taught by Radojcic in the method of treating chronic graft-versus-host disease as taught by Betts, the ‘192 patent, Ma, Peer and Pallandre in order to re-establish thymus-dependent reconstitution of donor HSC-derived regulatory T cells (Tregs). 
One of ordinary skill in the art would have been motivated to do so because Radojcic teaches STAT3 abrogation limits the generation of allo-reactive effector cells and damage to the host thymus, thus allowing early reconstitution of HSC-derived Tregs via the central pathway, see p. 772, right col. 
One of ordinary skill in the art would have had a reasonable expectation of success in treating chronic graft-versus-host disease (GVHD) using siRNA to knock down STAT3 (STAT3 ablation) in donor CD4+ T cells, because Radojcic teaches STAT3 ablation in graft-derived donor CD4+ T cells prevents chronic GVHD development in well-characterized B10D2 to BALB/c MHC-matched, minor histocompatibility Ag-mismatched model (see entire document, p. 767, in particular) and STAT3 ablation or knock down to treat chronic GVHD was known in the art, as taught by Betts et al, see p. 9, line 3-4, p. 40, Examples 2-3, claims 1-18, in particular.  
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the teachings of Radojcic and Betts, the ‘192 patent, Ma, Peer and Pallandre because each of which is known in the art for treating the same chronic GVHD.  
In this case, combining prior art elements STAT3 inhibitor such as siRNA or antisense to knock down STAT3 expression in T cells to treat chronic GVHD and donor derived STAT3 deficient CD4+ T cells of Radoicic according to known methods of treating chronic GVHD is likely to be obvious when it does no more than yield predictable results.  KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).
‘'The test of obviousness is not express suggestion of the cl aimed invention in any or all of the references but rather what the references taken collectively would suggest to those of ordinary skill in the art presumed to be familiar with them."' See In re Rosselet 146 USPQ 183, 186 (CCPA 1965).
“There is no requirement (under 35 USC 103(a)) that the prior art contain an express suggestion to combine known elements to achieve the claimed invention. Rather, the suggestion to combine may come from the prior art, as filtered through the knowledge of one skilled in the art.,” Motorola, Inc, v. Interdigital Tech. Corn., 43 USPQ2d 1481, 1489 (Fed. Cir. 1997).
Accordingly, the claimed invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention especially in the absence of evidence to the contrary. 
Conclusion

No claim is allowed.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG HUYNH whose telephone number is (571)272-0846.  The examiner can normally be reached on M-Th 9-6:30; alternate F 9-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 572-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/PHUONG HUYNH/             Primary Examiner, Art Unit 1644